       Case 1:20-cv-01030-WBC Document 19 Filed 08/20/21 Page 1 of 10




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________________

ROBIN R.,

                           Plaintiff,

v.                                                     1:20-CV-1030
                                                       (WBC)

COMMISSIONER OF SOCIAL SECURITY,

                      Defendant.
____________________________________________

APPEARANCES:                                           OF COUNSEL:

LAW OFFICES OF KENNETH HILLER, PLLC                    KENNETH HILLER, ESQ.
 Counsel for Plaintiff                                 JUSTIN JONES, ESQ.
6000 North Bailey Ave, Ste. 1A
Amherst, NY 14226

U.S. SOCIAL SECURITY ADMIN.                            GRAHAM MORRISON, ESQ.
OFFICE OF REG’L GEN. COUNSEL – REGION II
 Counsel for Defendant
26 Federal Plaza – Room 3904
New York, NY 10278

William B. Mitchell Carter, U.S. Magistrate Judge,

                       MEMORANDUM-DECISION and ORDER

      The parties consented, in accordance with a Standing Order, to proceed before

the undersigned. (Dkt. No. 18.) The court has jurisdiction over this matter pursuant

to 42 U.S.C. § 405(g). The matter is presently before the court on the parties’ cross-

motions for judgment on the pleadings pursuant to Rule 12(c) of the Federal Rules of

Civil Procedure. For the reasons discussed below, Plaintiff's motion is denied, and the

Commissioner’s motion is granted.

I.    RELEVANT BACKGROUND
        Case 1:20-cv-01030-WBC Document 19 Filed 08/20/21 Page 2 of 10




       A.      Factual Background

       Plaintiff was born in 1991. (T. 64.) She completed high school. (T. 170.)

Generally, Plaintiff’s alleged disability consists of leg injuries, rib injuries, pelvic injuries,

and aortic aneurysm. (T. 65.) Her alleged disability onset date is September 30, 2016.

(T. 64.) Her date last insured is December 31, 2021. (Id.) Her past relevant work

consists of factory worker and prep cook. (T. 170.)

       B.      Procedural History

       On June 12, 2017, Plaintiff applied for a period of Disability Insurance Benefits

(“SSD”) under Title II of the Social Security Act. (T. 64.) Plaintiff’s application was

initially denied, after which she timely requested a hearing before an Administrative Law

Judge (“the ALJ”). On February 1, 2019, Plaintiff appeared before the ALJ, William

Weir. (T. 27-63.) On May 10, 2019, ALJ Weir issued a written decision finding Plaintiff

not disabled under the Social Security Act. (T. 12-26.) On June 5, 2020, the AC denied

Plaintiff’s request for review, rendering the ALJ’s decision the final decision of the

Commissioner. (T. 1-6.) Thereafter, Plaintiff timely sought judicial review in this Court.

       C.      The ALJ’s Decision

       Generally, in his decision, the ALJ made the following five findings of fact and

conclusions of law. (T. 17-22.) First, the ALJ found Plaintiff met the insured status

requirements through December 31, 2021 and Plaintiff had not engaged in substantial

gainful activity since September 30, 2016. (T. 17.) Second, the ALJ found Plaintiff had

the severe impairments of: degenerative joint disease of the right hip, status post

bilateral femur fractures. (Id.) Third, the ALJ found Plaintiff did not have an impairment

that meets or medically equals one of the listed impairments located in 20 C.F.R. Part



                                                    2
         Case 1:20-cv-01030-WBC Document 19 Filed 08/20/21 Page 3 of 10




404, Subpart P, Appendix. 1. (T. 18.) Fourth, the ALJ found Plaintiff had the residual

functional capacity (“RFC”) to perform sedentary work as defined in 20 C.F.R.

404.1567(a) except she had no limitations for sitting or standing. (Id.) 1 The ALJ

determined Plaintiff should not walk more than 1/3 of the day; never climb stairs or use

ladders, ropes, or scaffolds; and she should do no more than incidental squatting,

stooping, or kneeling. (Id.) Fifth, the ALJ determined Plaintiff was unable to perform

her past relevant work; however, there were jobs that existed in significant numbers in

the national economy Plaintiff could perform. (T. 21-22.)

II.     THE PARTIES’ BRIEFINGS ON PLAINTIFF’S MOTION

        A.      Plaintiff’s Arguments

        Plaintiff makes one argument in support of her motion for judgment on the

pleadings. Plaintiff argues remand is required because the ALJ failed to consider

Plaintiff’s back impairment at step two of the decision. (Dkt. No. 15 at 11-16.) Plaintiff

also filed a reply in which she reiterated her original argument. (Dkt. No. 17.)

        B.      Defendant’s Arguments

        In response, Defendant makes one argument. Defendant argues the ALJ’s

decision properly considered Plaintiff’s ability to sit and stand. (Dkt. No. 16 at 6-10.)

III.    RELEVANT LEGAL STANDARD

        A.      Standard of Review




         1        Sedentary work involves lifting no more than 10 pounds at a time and occasionally lifting
or carrying articles like docket files, ledgers, and small tools. Although a sedentary job is defined as one
which involves sitting, a certain amount of walking and standing is often necessary in carrying out job
duties. Jobs are sedentary if walking and standing are required occasionally and other sedentary criteria
are met. 20 C.F.R. § 404.1567(a).

                                                          3
        Case 1:20-cv-01030-WBC Document 19 Filed 08/20/21 Page 4 of 10




       A court reviewing a denial of disability benefits may not determine de novo

whether an individual is disabled. See 42 U.S.C. §§ 405(g), 1383(c)(3); Wagner v.

Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the

Commissioner’s determination will only be reversed if the correct legal standards were

not applied, or it was not supported by substantial evidence. See Johnson v. Bowen,

817 F.2d 983, 986 (2d Cir. 1987) (“Where there is a reasonable basis for doubt whether

the ALJ applied correct legal principles, application of the substantial evidence standard

to uphold a finding of no disability creates an unacceptable risk that a claimant will be

deprived of the right to have her disability determination made according to the correct

legal principles.”); Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983); Marcus v. Califano,

615 F.2d 23, 27 (2d Cir. 1979).

       “Substantial evidence” is evidence that amounts to “more than a mere scintilla,”

and has been defined as “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct.

1420, 1427 (1971). Where evidence is deemed susceptible to more than one rational

interpretation, the Commissioner’s conclusion must be upheld. See Rutherford v.

Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).

       “To determine on appeal whether the ALJ’s findings are supported by substantial

evidence, a reviewing court considers the whole record, examining evidence from both

sides, because an analysis of the substantiality of the evidence must also include that

which detracts from its weight.” Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988).

       If supported by substantial evidence, the Commissioner’s finding must be

sustained “even where substantial evidence may support the plaintiff’s position and



                                                 4
        Case 1:20-cv-01030-WBC Document 19 Filed 08/20/21 Page 5 of 10




despite that the court’s independent analysis of the evidence may differ from the

[Commissioner’s].” Rosado v. Sullivan, 805 F. Supp. 147, 153 (S.D.N.Y. 1992). In

other words, this Court must afford the Commissioner’s determination considerable

deference, and may not substitute “its own judgment for that of the [Commissioner],

even if it might justifiably have reached a different result upon a de novo review.”

Valente v. Sec’y of Health & Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

       B.     Standard to Determine Disability

       The Commissioner has established a five-step evaluation process to determine

whether an individual is disabled as defined by the Social Security Act. See 20 C.F.R. §

404.1520. The Supreme Court has recognized the validity of this sequential evaluation

process. See Bowen v. Yuckert, 482 U.S. 137, 140-42, 107 S. Ct. 2287 (1987). The

five-step process is as follows:

       (1) whether the claimant is currently engaged in substantial gainful activity;
       (2) whether the claimant has a severe impairment or combination of
       impairments; (3) whether the impairment meets or equals the severity of the
       specified impairments in the Listing of Impairments; (4) based on a ‘residual
       functional capacity’ assessment, whether the claimant can perform any of
       his or her past relevant work despite the impairment; and (5) whether there
       are significant numbers of jobs in the national economy that the claimant
       can perform given the claimant's residual functional capacity, age,
       education, and work experience.

McIntyre v. Colvin, 758 F.3d 146, 150 (2d Cir. 2014).

IV.    ANALYSIS

       Plaintiff argues the ALJ failed to account for Plaintiff’s back impairment at step

two. (Dkt. No. 15 at 11-15.) Plaintiff asserts the ALJ’s error was not harmless because

he failed to meaningfully address her back impairment at step four and the RFC failed to

account for sitting limitations due to her back impairment. (Id. at 14.) Here, the ALJ’s


                                                 5
        Case 1:20-cv-01030-WBC Document 19 Filed 08/20/21 Page 6 of 10




step two determination was proper and supported by substantial evidence. In the

alternative, any error at step two would be harmless because the ALJ sufficiently

discussed evidence of Plaintiff’s back impairment at subsequent steps and the RFC

determination was supported by substantial evidence.

       At step two of the sequential evaluation process, the ALJ must determine

whether the plaintiff has a severe impairment that significantly limits her physical or

mental ability to do basic work activities. See 20 C.F.R. § 404.1520(c). An error in

finding an impairment at step two may be harmless where the ALJ identified other

severe impairments, proceeded with the subsequent steps, and in those steps

specifically considered the plaintiff’s non-severe impairments. Reices-Colon v. Astrue,

523 F. App'x 796, 798 (2d Cir. 2013).

       The ALJ’s step two determination was proper and supported by substantial

evidence. At step two the ALJ determined Plaintiff had the severe impairment of “joint

disease of the right hip, status post bilateral femur fractures.” (T. 21.) The ALJ

determined Plaintiff’s pseudoaneurysm not a medically determinable impairment. (T.

22.) Although the ALJ did not discuss Plaintiff’s alleged back impairment in his step two

analysis, the step two determination was proper.

       As an initial matter, Plaintiff bears the burden of presenting evidence establishing

severity. Smith v. Comm'r of Soc. Sec., 351 F. Supp. 3d 270, 276 (W.D.N.Y. 2018)

(quoting Taylor v. Astrue, 32 F. Supp. 3d 253, 265 (N.D.N.Y. 2012)); see also 20 C.F.R.

§ 404.1512(a). Plaintiff did not list a back impairment among her medical conditions in

her disability application or in her appeal report. (T. 169, 191.) Nor did she raise

complaints about her back at the administrative hearing. (T. 31, 45.) As such, there



                                                 6
        Case 1:20-cv-01030-WBC Document 19 Filed 08/20/21 Page 7 of 10




was no basis for the ALJ to infer that her back problems should have been more fully

discussed at step two of evaluation. Further, any error in failing to identify a severe

back impairment was harmless because the ALJ considered Plaintiff’s complaints and

treatment regarding a back impairment at subsequent steps of the evaluation.

       A review of the record and the ALJ’s determination indicates the ALJ

meaningfully addressed Plaintiff’s back impairment at step four and the RFC properly

accounted for any sitting and standing limitations supported by the record. To be sure,

Plaintiff cites evidence in the record of positive findings on examination and subjective

reports of pain; however, substantial evidence nonetheless supports the ALJ’s RFC

determination. (Dkt. No. 15 at 12-13.)

       It is not enough for Plaintiff to merely disagree with the ALJ’s weighing of the

evidence or to argue that the evidence in the record could support her position.

Substantial evidence “means - and means only - such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Biestek v.

Berryhill, 139 S. Ct. 1148, 1154, 203 L. Ed. 2d 504 (2019) (citing Consolidated Edison

Co. v. NLRB, 305 U.S. 197, 229, 59 S.Ct. 206, 83 L.Ed. 126 (1938)). Plaintiff must

show that no reasonable factfinder could have reached the ALJ’s conclusions based on

the evidence in record. See Brault v. Soc. Sec. Admin., Comm'r, 683 F.3d 443, 448 (2d

Cir. 2012). The ALJ reasonably concluded the evidence in the record supported the

determination that Plaintiff’s alleged back impairment, alone or in combination with her

other impairment, did not cause Plaintiff to be disabled.

       Here, the ALJ considered the 2018 physical therapy notations Plaintiff cites in

support of her argument. (T. 20.) In reviewing treatment evidence, the ALJ noted



                                                 7
        Case 1:20-cv-01030-WBC Document 19 Filed 08/20/21 Page 8 of 10




physical therapy records stating Plaintiff had “moderate difficulty standing, no difficulty

walking short distances, significant difficulty walking long distances, some difficulty with

lifting and carrying, and no difficulty with pushing, pulling, reaching or grasping.” (T. 20,

402.) The ALJ noted Plaintiff was discharged from physical therapy in 2017 because

her goals were met. (T. 20.) The ALJ discussed physical therapy notations from

November 2018 at which time Plaintiff sought treatment for her low back pain and her

self-reports that standing and walking irritated her back. (T. 20, 696.) The ALJ noted a

physical therapy report Plaintiff had “lumbar instability secondary to leg, gluteal and core

weakness.” (T. 20, 670.)

       Plaintiff asserts “physical therapy notes [dated November 27, 2018] are clear the

Plaintiff’s back pain significantly limited her ability to perform basic work activities [. . .]

her back caused in limitations in lifting only ‘very light’ weight, sitting over an hour, and

standing over an hour, and walking over a half mile.” (Dkt. No. 15 at 13, citing T. 420.)

However, the limitations cited by Plaintiff in support of her argument are not objective

observations of limitations, but Plaintiff’s own subjective complaints. (T. 420, “I can lift

only very light weight;” “I cannot walk more than ½ mile without increasing pain,” “Pain

prevents me from sitting more than 1 hour;” “I cannot stand [] longer than ½ hours

without increasing pain”.) In follow up appointments in December 2018 Plaintiff

reported her back was “feeling pretty good today – just her legs are sore.” (T. 423.) At

two subsequent December 2018 physical therapy sessions Plaintiff reported her legs

were sore (T. 696) and she had some tingling in her right foot (T. 700); however,

Plaintiff did not complain of back pain. Therefore, when the notations are read in

context, the limitations were Plaintiff’s subjective complaints and acute in nature.



                                                    8
        Case 1:20-cv-01030-WBC Document 19 Filed 08/20/21 Page 9 of 10




       An ALJ “is not required to accept the [plaintiff’s] subjective complaints without

question; he may exercise discretion in weighing the credibility of the claimant's

testimony in light of the other evidence in the record.” Genier v. Astrue, 606 F.3d 46, 49

(2d Cir.2010). Indeed, the ALJ discussed the physical therapy notations Plaintiff asserts

support greater limitation and concluded that the notations, together with other evidence

in the record, did not support greater limitations.

       In his decision, the ALJ also considered the only medical opinion in the record

provided by consultative examiner David Bauer, M.D. (T. 20.) On examination Dr.

Bauer observed Plaintiff’s cervical spine and lumbar spine had full range of motion. (T.

391.) Dr. Bauer opined Plaintiff had no limitation for sitting or standing. (T. 392.) Dr.

Bauer further opined Plaintiff had a moderate to marked limitation for walking long

distances or climbing stairs repetitively and a marked limitation for repetitive squatting,

stooping, or kneeling. (Id.) The ALJ found Dr. Bauer’s opinion persuasive. (T. 20.)

       In sum, the record as a whole supports the ALJ’s RFC for a reduced range of

sedentary work. In formulating the RFC the ALJ considered medical evidence in the

record, including treatment Plaintiff received for her back impairment. See 20 C.F.R. §

404.1523 (stating that the ALJ is required to consider the “combined effect of all of

[plaintiff’s] impairments without regard to whether any such impairment, if considered

separately would be of sufficient severity”). The ALJ’s RFC was supported by Dr.

Bauer’s opinion. Indeed, the ALJ’s RFC determination closely mirrors Dr. Bauer’s

conclusion. For example, consistent with Dr. Bauer’s findings, the ALJ specifically

determined that Plaintiff would have no limitation for sitting and standing. (T. 18.)




                                                 9
          Case 1:20-cv-01030-WBC Document 19 Filed 08/20/21 Page 10 of 10




          Because the ALJ discussed the evidence concerning Plaintiff’s alleged back

impairment in his step four determination and because the specific limitations provided

in the notations were Plaintiff’s own subjective reports and acute, the ALJ did not err in

overall conclusion that Plaintiff’s back impairment was not disabling.

ACCORDINGLY, it is

          ORDERED that Plaintiff’s motion for judgment on the pleadings (Dkt. No. 15) is

DENIED; and it is further

          ORDERED that Defendant’s motion for judgment on the pleadings (Dkt. No. 16)

is GRANTED; and it is further

          ORDERED that Defendant’s unfavorable determination is AFFIRMED; and it is

further

          ORDERED that Plaintiff’s Complaint (Dkt. No. 1) is DISMISSED.

Dated:          August 19, 2021




                                                 10
